7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton INCIARTE, Plaintiff-Appellant,v.James H. DUNNING, Sheriff;  ARA Health Services;  John Doe;John Doe, II, Defendants-Appellees.
No. 93-6173.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.Decided:  October 12, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-1690-AM)
Milton Inciarte, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WILKINSON, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Inciarte v. Dunning, No. CA-92-1690-AM (E.D. Va.  Jan. 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the facts as brought to light in Inciarte's notice of appeal and Fed.  R. Civ. P. 60(b) motion for reconsideration suggest that the district court may need to revisit the statute of limitations issue